DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.


Response to Amendment
Amendment filed 4/21/2022 has been entered and fully considered. Claims 1-24 are pending. Claims 1-3, 7-10, 13-15 and 18-21 are amended. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 4/21/2022, with respect to the independent claims have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn. 
Applicant argues that the pump of Murison is not operable between the reservoir and the heating element to deliver the aerosol from the reservoir to the heating element. Moreover, the switch is not coupled to the first power source and the heating element. 
Examiner agrees. The switch of Murison is within the housing, 100, which does not house the heating element in a manner to operable directly therewith. The switch runs the pump to transfer the fluid from reservoir 3, to reservoir 44. This fluid is then wicked to the heater. Moreover, the claimed boost converter needs to be coupled to the same first power source terminal and the micro pump. Thus, the same terminal must be coupled to the switch and boost converter, while the pump and switch must be coupled to the heater. In Murison, the pump and switch may be coupled to a terminal (which could be considered the claimed first terminal), however, when the switch is coupled to the terminal in body 100, it isn’t necessarily coupled to and between said terminal and heater, which is in PV1. Thus, Murison does not teach the claimed arrangement of parts in its device, per se. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 15 require that the device further comprises a high-side load switch. Thus, when considering these claims in light of claims 1 and 13, respectively, the device comprises two switches to perform the claimed tasks. The instant disclosure of the invention does not provide support for this number of switches. 


Allowable Subject Matter
Claims 1, 2, 4-14 and 16-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See remarks related to Murison, above. 
ALARCON (US 2015/0333552) discloses an electronic cigarette (Abstract) that comprises a housing, 100A and 100B, (Paragraph [0019]) that includes a reservoir, 140A and B (Paragraph [0020]), first and second power source terminals, 162A and B (Paragraph [0027]; Figure 1A); a heating element, 146 (Paragraph [0020]); a driver circuit, 170, 172 and 174, that includes a power converter, 174, to power the heater (Paragraphs [0031]-[0032], [0041]-[0042]). The power can be supplied to the heater with pulse-width modulation (Paragraph [0031]). However, ALARCON does not disclose the claimed pump and switchably controlling the pump to deliver the aerosol precursor to the heating element and switchably controlling the power source to the heating element independently, per se. 
KIECKBUSCH et al. (US 2014/0299137) discloses an electronic cigarette with a power converter, power source, voltage regulator, switch, heater and reservoir (Abstract; Paragraphs [0029]-[0036]). Like ALARCON, KIECKBUSCH et al. does not disclose the claimed pump and switchably controlling the pump to deliver the aerosol precursor to the heating element and switchably controlling the power source to the heating element independently, per se. 
FU et al. (US 2019/0373679) discloses that a micro-pump can be used to transfer the fluid from the reservoir to the heater (Paragraphs [0264] and [0265]; and finds support in provisional application 62/738,874 filed 9/28/2018). 
Thus, when considering these references with those cited previously, it would appear that the individual parts being claimed are taught in the art. However, the art does not appear to teach the claimed parts connected in the same manner and controlled to operated as claimed, per se. 


Conclusion







 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745